Citation Nr: 9927875	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-26 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back disorder.

2.  Entitlement to service connection for disability of the 
hips.

3.  Entitlement to service connection for disability of the 
legs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the RO 
that denied the veteran's application to reopen a previously 
denied claim of entitlement to service connection for a low 
back disorder, and denied claims of entitlement to service 
connection for disability of the hips and of the legs.  

By rating action in October 1989, the RO denied the veteran's 
claim of entitlement to service connection for a low back 
disorder.  He was notified of that decision in November 1989, 
but did not initiate an appeal within the one-year period 
allowed and, as a result, the denial became final.  38 C.F.R. 
§§ 19.129, 19.192 (1989).  

A previously denied claim of service connection may not be 
reopened in the absence of new and material evidence.  See 
38 U.S.C.A. § 5108 (West 1991).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has made 
it clear that the Board has a duty to address the new and 
material evidence issue regardless of the RO's actions.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Consequently, the decision that 
follows includes a determination on the question of whether 
the claim should be reopened.



FINDINGS OF FACT

1.  Service connection for a low back disorder was denied by 
an October 1989 RO rating decision.  The veteran was notified 
of the adverse determination in November 1989, but did not 
initiate an appeal of the denial.

2.  Evidence received since the October 1989 denial does not 
provide information relevant to whether a low back disorder 
was incurred in or aggravated by service.

3.  No competent medical evidence has been presented to link 
current disability of the hips or of the legs to the 
veteran's period of military service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a low back 
disorder has not been submitted.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).

2.  The claim of service connection for disability of the 
hips or disability of the legs is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Low Back

The veteran's current claim is not his first such claim.  
Service connection for a low back disorder was denied by a 
rating decision in October 1989.  The veteran was notified of 
the denial in November 1989, but did not initiate an appeal 
within the one-year period allowed and, as a result, the 
denial became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 19.129, 19.192 (1989).  As a result, the Board 
may now consider the veteran's claim of service connection on 
the merits only if  "new and material evidence" has been 
presented or secured since the October 1989 denial.  
38 U.S.C.A. § 5108 (West 1991); Manio v. Derwinski, 
1 Vet. App. 144, 145-46 (1991).  (For the purpose of 
determining whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).)  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1998).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) was recently 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Hodge, the United States Court of Appeals for the Federal 
Circuit indicated that the Colvin test for "materiality" 
made it more difficult for claimants to submit additional 
evidence for Board consideration than did the test for 
material evidence found in 38 C.F.R. § 3.156, and thus the 
Court overruled Colvin in this respect.  Therefore, the 
ruling in Hodge must be considered as easing the appellant's 
evidentiary burden in seeking to reopen a previously and 
finally denied claim.  Hodge, supra.

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), recently held that Hodge requires the replacement of a 
two-step approach to handling applications to reopen as 
outlined in Manio v. Derwinski with a three-step approach.  
See also Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
Under this three-step approach, the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) to have a finally denied 
claim reopened under 38 U.S.C. § 5108.  Second, if new and 
material evidence has been presented, the Secretary must 
determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, then the Secretary may proceed to 
evaluate the merits of the claim, but only after ensuring the 
duty to assist under 38 U.S.C. § 5107(a) has been fulfilled.  
Elkins, supra.

The Board has reviewed the additional evidence associated 
with the claims folder since the October 1989 denial, and 
finds that new and material evidence has not been presented.  
The evidence available at the time of the October 1989 denial 
includes the veteran's service medical records, which show 
that, in May 1955, he was seen for complaints of having had 
low back pain for about seven months.  He reported a history 
of having injured his back after jumping off a seven-foot 
wall.  Since that time, he had had intermittent low back pain 
and radiation to the mid-thorax.  Physical examination 
revealed tenderness over the interspace between L4 and L5, 
and some tenderness around the 1st and 12th lumbar vertebrae.  
It was noted that his complaints of pain were primarily on 
anterior flexion of the spine.  X-rays of the lumbosacral 
area revealed a spina bifida occulta of S-1, and findings 
suggested rheumatoid arthritis.  It was further noted that 
the veteran had chronic lumbosacral sprain.  In July 1963, he 
was seen for back pain.  In May 1965, the impression was 
probable lumbosacral strain.  In October 1965, it was noted 
that his pain in the lumbosacral area was severe.  In 
October 1966, acute back strain was noted.  In June 1968, he 
was seen for complaints of low back pain.  In August 1968, it 
was noted that he had no back pain.  An April 1969 separation 
examination report was negative for any back abnormalities.

Thereafter, a September 1969 VA examination report shows that 
the veteran's musculoskeletal system was normal.  VA 
outpatient treatment records, dated from April 1981 to 
June 1983, show that the veteran was treated for complaints 
unrelated to the back.

Private treatment records, dated from February 1972 to 
August 1989, show that, in June 1989, the veteran was seen 
for complaints of right leg pain.  He reported that he was 
injured at work the previous week and had developed acute 
pain radiating down the right leg.  It was noted that he had 
not complained of much back pain.  The impression was acute 
lumbar spine pain disorder with sciatica.  In July 1989, it 
was noted that he had had a flare-up of back pain.

The veteran submitted his application to reopen his claim of 
service connection in March 1997.  Additional evidence, 
including October 1997 hearing testimony and written 
statements to the effect that he had incurred his back 
disorder in service is new but the Board finds that it is not 
material.  While the veteran is competent to describe 
symptoms he was experiencing and which he observed during 
service, his assertions that his current back disorder was 
incurred in or aggravated by service are not helpful to the 
fact-finding process because he is not competent to provide 
evidence that requires medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim).

The service medical records received in November 1996, and 
the majority of the private treatment records, dated from 
June to August 1989, are duplicative of evidence that was 
previously in the claims file and considered by the RO.

Additionally, the remaining evidence is new in that it was 
not of record at the time of the October 1989 denial, but it 
is not material because it does not address the question of 
whether a low back disorder may be attributed to service.  
Private treatment reports, dated from July 1989 to 
September 1996, April 1997 VA examination reports, VA 
outpatient treatment and records, dated from April 1996 to 
February 1997, medical records received in September 1997 in 
conjunction with a May 1996 Social Security Administration 
decision, and correspondence from the veteran's previous 
employer, dated in May 1997, all show that the veteran had 
received post-service treatment for a low back disorder since 
July 1989, which was 20 years after discharge from service.  
This evidence merely establishes that he had sought treatment 
for his back problems after service.  As with other new 
evidence, this evidence does not address whether any current 
low back disorder is related to injuries or complaints for 
which he was treated during service.  In short, it does not 
tend to support the veteran's claim in a manner different 
from the evidence previously of record.  Consequently, the 
newly received evidence, including post-service treatment 
reports, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  In other 
words, the evidence does not tend to provide information 
directly pertinent to the underlying question of service 
connection beyond what was known previously.  Accordingly, 
the Board concludes that the veteran has not submitted new 
and material evidence under 38 C.F.R. § 3.156(a).  

The Board recognizes that Hodge resulted in a change in the 
test for determining whether newly submitted evidence is 
"material."  However, the Board finds no prejudice to the 
veteran by proceeding with an adjudication of the question of 
reopening.  This is so because the RO specifically notified 
the veteran of the provisions of 38 C.F.R. § 3.156 (a) in the 
statement of the case.  The veteran consequently was on 
notice of the regulatory standard and had therefore been 
given the opportunity to present evidence and argument with 
this standard in mind.  


Hips and Legs

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  If a 
reasonable doubt arises regarding service origin, or any 
other point, it should be resolved in the veteran's favor.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1998).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu, 2 
Vet. App. at 492.  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability, competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service, and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  This third element may be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Epps v. Gober, 126 F.3d at 1468.  For a claim of service 
connection on a secondary basis to be well grounded, 
competent medical evidence showing a causal relationship or 
aggravation must be presented.  Jones v. Brown, 
7 Vet. App. 134 (1994).38 C.F.R. § 3.310 (1998).

The veteran claims that his disability of the hips and legs 
is attributable to his back injury in service.  His service 
medical records do show that he was treated for a back injury 
and complaints of low back pain; however, these records are 
negative for any complaints of, treatment for, or diagnoses 
suggesting disability of the hips or legs.  From the time of 
the veteran's separation from service in May 1969 until 1994, 
an interval of 25 years, there was no suggestion by competent 
medical evidence that he had disability of the hips or of the 
legs.  

VA treatment records show that, at a September 1969 VA 
examination, the veteran had no hip or leg abnormalities.  In 
September 1996, right hip pain with ambulation was noted.  
The assessments included peripheral vascular disease (PVD)--
claudication of the right leg.  In April 1997, it was noted 
that his legs were getting worse.  The impression was 
neurogenic claudication.  In September 1997, it was noted 
that he had increased right leg pain with walking.

Private treatment records show that, in June 1989, the 
veteran was noted to have much less in the way of sciatica 
and that he was walking easily with a normal gait.  In 
November 1994, the impression was leg pain--probably 
claudication pain.  In July 1995, the impressions were PVD 
and claudication.  In September 1995, the impressions 
included probable claudication of both legs.  In April 1996, 
severe PVD was diagnosed.  

The veteran has not presented any competent medical evidence 
to show a link between any current disability of the hips or 
legs and his period of military service.  None of the 
examiners of record, VA or private, provided an opinion 
regarding the onset of any leg or hip disability.  The Board 
has considered the veteran's written statements and 
October 1997 hearing testimony, regarding the onset of these 
disorders, as well as correspondence from a former employer 
in May 1997 indicating that the veteran had had problems with 
severe pain in the right hip and leg, and problems with both 
legs going numb during his employment from May 1981 to March 
1997.  While the veteran is competent to provide information 
regarding the symptoms he currently experiences and has 
experienced since military service, there is no indication 
that he is competent to comment upon etiology or time of 
onset.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu, 
2 Vet. App. at 494-95.  Absent the presentation of competent 
medical evidence showing a link between current disability 
and service, between current disability and continuous 
symptoms since service, or between any service-connected 
disability and disability of the hips or of the legs, the 
veteran's claims may not be considered well grounded and must 
be denied.  

It has also been contended on the appellant's behalf that the 
Board should determine whether the RO complied with M21-1, 
Part III,  1.03(a) (Change 50) (Feb. 23, 1996) and M21-1, 
Part VI,  2.10(f) (Change 48) (Aug. 5, 1996).  The 
provisions of M21-1 Part VI,  2.10(f) provide that "the 
duty to assist will prevail while development is 
undertaken."  A careful reading of this provision clearly 
shows the initiation of this "development" is predicated on 
the claim being "potentially plausible on a factual basis."  
Essentially, "potentially plausible on a factual basis" 
means the claim is well grounded.  Epps, supra.  
Consequently, development is undertaken pursuant to M21-1 
Part VI,  2.10(f) only after the appellant has presented a 
well-grounded claim.  As the appellant has not done so here, 
M21-1 Part VI,  2.10(f) is not applicable to his case.
M21-1 Part III,  1.03(a) provides that "[b]efore a decision 
is made about a claim being well-grounded, it will be fully 
developed."  However, only when a claim is well grounded 
does VA have an obligation to assist the claimant in 
"developing the facts pertinent to the claim." Robinette v. 
Brown, 8 Vet. App. 69, 77-74 (1995) (emphasis added) 
(referring to evidentiary development required by the duty to 
assist under 38 U.S.C.A. § 5107(a)); Epps, supra; Beausoleil 
v. Brown, 8 Vet. App. 459, 465 (1996).  In contrast to the 
evidentiary development referred to in 38 U.S.C.A. § 5107(a), 
the provisions of M21-1, Part III,  1.03(a) refer to 
development of the claim.  The requirement to fully develop a 
claim - as compared to development of the evidence underlying 
the claim - merely demands that VA ensure that the appellant 
has not filed a defective or incomplete application.  See 
38 U.S.C.A. § 5103 (West 1991); Robinette, 8 Vet. App. at 78.  
See 38 C.F.R. §§ 3.1(p), 3.160(a) (1997)(defining a claim as 
an application for VA benefits); see also M21-1, Part III,  
1.01(a) (discussing development of pertinent facts 
"concerning a well-grounded claim"); M21-1, Part VI,  
2.10(f) (discussed, supra); compare M21-1, Part III,  
2.01(c) (during initial screening stage of claims processing, 
the RO shall review all applications and evidence immediately 
to determine if "a claim" is incomplete and requires 
"further development").  Indeed, M21-1, Part III,  1.03(a) 
relies upon Grottveit, supra, in which the Court stated that, 
"[i]f the claim is not well grounded, the claimant cannot 
invoke the VA's duty to assist [under 38 U.S.C.A. § 5107(a)] 
in the [evidentiary] development of the claim."  Grottveit, 
5 Vet. App. at 93, citing 38 U.S.C.A. § 5107(a).  Therefore, 
until an appellant has submitted a well-grounded claim, VA is 
under no duty to assist the appellant in establishing the 
evidentiary elements of his claim.  

In other words, the requirement to "fully develop" a claim 
pursuant to M21-1, Part III,  1.03(a) is not identical to 
the duty to assist which arises after a well-grounded claim 
has been submitted; instead, it appears merely to reiterate 
the duty to inform under 38 U.S.C.A. § 5103.  Consequently, 
ensuring that a claim is "fully developed" under M21-1 Part 
III,  1.03(a) means that, where the appellant's application 
for benefits is incomplete, VA shall notify the appellant of 
the evidence necessary to complete the application.  Id. at 
80.  As there is no indication in the present case that the 
appellant's application is incomplete, or that he is aware of 
evidence which would render his claims well grounded, the 
Board finds that the RO complied with 38 U.S.C.A. § 5103 and 
 1.03(a).


ORDER

Absent the presentation of new and material evidence, the 
appeal to reopen a claim of service connection for a low back 
disorder is denied.

Service connection for disability of the hips is denied.

Service connection for disability of the legs is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

